TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00890-CV



                                         C. W., Appellant

                                                 v.

                 Texas Department of Family and Protective Services, Appellee


            FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-FM-16-003027, THE HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant C.W. filed her notice of appeal on December 27, 2017. The appellate

record was complete January 30, 2018, making appellant’s brief due February 20, 2018. On

February 20, 2018, counsel for appellant filed a motion for extension of time to file appellant’s

brief.

               The rules of judicial administration accelerate the final disposition of appeals from

suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days for

court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order counsel to file appellant’s brief no

later than March 13, 2018. If the brief is not filed by that date, counsel may be required to show

cause why he should not be held in contempt of court.

               It is ordered on February 21, 2018.
Before Justices Puryear, Pemberton, and Bourland




                                               2